Case 5:11-cr-00002-WTM-BWC Document 64 Filed 06/02/20 Page 1 of 3




                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 2:40 pm, Jun 02, 2020
Case 5:11-cr-00002-WTM-BWC Document 64 Filed 06/02/20 Page 2 of 3
Case 5:11-cr-00002-WTM-BWC Document 64 Filed 06/02/20 Page 3 of 3
